Citation Nr: 1704680	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been presented to reopen a claim for service connection for low back pain.  

The Veteran appealed, and in May 2012, the Board reopened and remanded the claim, which it characterized as a claim for "degenerative disc disease of the lumbar spine, including as secondary to service connected disabilities, to include hallux valgus."  

In June 2014, the Board bifurcated the issue.  Tyrues v. Shinseki, 732 F.3d 1351, 1356 (Fed. Cir. 2013) (bifurcation of a claim generally is within VA's discretion); Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Specifically, the Board denied a claim for service connection for degenerative disc disease (DDD) of the lumbar spine on a direct basis, and remanded a claim for "service connection for DDD as secondary to service-connected disabilities, to include hallux valgus." 

In April 2016, the Board denied the claim for service connection for DDD as secondary to service-connected disabilities, to include hallux valgus.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2016, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2016 decision.  That same month, the Court issued an Order vacating the April 2016 Board decision.  

A Travel Board hearing was held in November 2010 before the undersigned.  A copy of the transcript of that hearing is of record.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a low back disability that has been caused or aggravated by a service-connected disability.  Specifically, he argues that his service-connected hallux valgus has caused or aggravated his low back disability.  

Service connection is currently in effect for "hallux valgus, bilateral great toes," hypertension, residuals of a left finger fracture, left thumb scar, impingement syndrome of both right and left shoulders, and "coronary artery disease, status post stenting."  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In its April 2016 decision, the Board noted the following: a VA medical opinion, dated in July 2014, from Dr. J.M., showed that he concluded that the Veteran's DDD of the lumbar spine was less than likely (less than 50/50 percent probability) due to or the result of any of the Veteran's service-connected disabilities, and that the Veteran's DDD of the lumbar spine was not "made permanently worse (aggravated)" by any of his service-connected conditions.  Dr. J.M. explained that there was no correlation between any of these entities and DDD of the lumbar spine, "either from a causative, physiologic, or any medical condition one would wish to express to be a direct correlation or causation.  They are all separate entities as to cause and effect."

A review of the November 2016 Joint Motion shows that it was agreed that the Board had failed to provide an adequate statement of reasons and bases for its decision.  Specifically, it was agreed that the Board had applied the incorrect legal standard in its determination.  The Joint Motion states the following: while "permanent worsening" is required for aggravation under 38 U.S.C.A. § 1153, that this is not the applicable standard in this case.  The correct standard is at 38 C.F.R. § 3.310(a), which only requires "any" worsening of an additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition.  In this case, the Board had provided Dr. J.M. with incorrect standard as to aggravation, and he had accordingly reviewed the claim for aggravation under the incorrect standard.  The Board had erroneously determined that the Veteran's service-connected conditions did not "permanently worsen" his low back disorder (emphasis in original).  

Given the foregoing, a remand is required for an addendum opinion from the Dr. J.M.  See 38 U.S.C.A. § 5103A (d) (West 2014 & Supp. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

The Board parenthetically notes that the instructions in its initial request for an opinion as to aggravation, as contained in its May 2012 remand, largely appear to have been complaint with the provisions at 38 C.F.R. § 3.310, as set forth above.  Therefore, these instructions are repeated herein, with some changes to ensure compliance with the Joint Motion. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the examiner who conducted the Veteran's February 2010 VA examination, and who provided the July 2014 opinion (Dr. J.M.), and request that he provide an addendum opinion as to:

Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability has been aggravated by a service-connected disability, to include hallux valgus.  

If, and only if, the physician determines that a current low back disability has been aggravated by a service-connected disability, to include hallux valgus, the physician should identify the baseline level of severity of the low back disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress of the pre-existing disability, the examiner should identify the degree of increase in severity due to natural progression.

The physician should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If Dr. J.M. is not available, another qualified physician should be requested to review the claims file and to provide the requested opinion.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




